Case 17-35970        Doc 42     Filed 03/11/19     Entered 03/11/19 15:40:14          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 35970
         Jose M Tamayo

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/02/2017.

         2) The plan was confirmed on 03/19/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/07/2018, 11/06/2018.

         5) The case was Dismissed on 11/26/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-35970             Doc 42             Filed 03/11/19    Entered 03/11/19 15:40:14                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $10,320.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                              $10,320.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,009.48
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $464.40
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $3,473.88

 Attorney fees paid and disclosed by debtor:                             $350.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                              Unsecured      4,048.00            NA              NA            0.00        0.00
 Acceptance Now                              Unsecured           0.00           NA              NA            0.00        0.00
 Acceptance Now                              Unsecured           0.00           NA              NA            0.00        0.00
 Ally Financial                              Secured       37,865.00     40,685.65        40,685.65      5,113.77    1,556.89
 American InfoSource LP as agent for         Unsecured           0.00         86.35           86.35           0.00        0.00
 American InfoSource LP as agent for Direc   Unsecured         774.00        774.43          774.43           0.00        0.00
 BARCLAYS BANK DELAWARE                      Unsecured         739.00           NA              NA            0.00        0.00
 CAPITALONE                                  Unsecured         194.00           NA              NA            0.00        0.00
 Chase                                       Unsecured      1,400.00            NA              NA            0.00        0.00
 CITI                                        Unsecured     10,054.00            NA              NA            0.00        0.00
 Commonwealth Edison Company                 Unsecured         600.00        356.72          356.72           0.00        0.00
 Credit Management LP                        Unsecured         373.00           NA              NA            0.00        0.00
 CREDIT ONE BANK NA                          Unsecured           0.00           NA              NA            0.00        0.00
 Enhanced Recovery Co L                      Unsecured         108.00           NA              NA            0.00        0.00
 Golden Green Services LLC                   Unsecured      1,400.00         337.30          337.30           0.00        0.00
 Great American Finance Company              Secured           740.00        747.18          747.18        161.69       13.77
 Jefferson Capital Systems LLC               Unsecured      1,521.00       1,521.79        1,521.79           0.00        0.00
 Peoples Energy Corp                         Unsecured      1,400.00       1,038.78        1,038.78           0.00        0.00
 PORTFOLIO RECOV ASSOC                       Unsecured         322.00           NA              NA            0.00        0.00
 Portfolio Recovery Associates               Unsecured           0.00        322.42          322.42           0.00        0.00
 Portfolio Recovery Associates               Unsecured         608.00        608.04          608.04           0.00        0.00
 Resurgent Capital Services                  Unsecured         990.00      1,123.77        1,123.77           0.00        0.00
 Rgs Financial                               Unsecured         177.00           NA              NA            0.00        0.00
 Skopos Financial LLC                        Unsecured           0.00           NA              NA            0.00        0.00
 Syncb/Walmar                                Unsecured           0.00           NA              NA            0.00        0.00
 Webbank-Fingerhut                           Unsecured           0.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-35970        Doc 42      Filed 03/11/19     Entered 03/11/19 15:40:14             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $40,685.65          $5,113.77           $1,556.89
       All Other Secured                                    $747.18            $161.69              $13.77
 TOTAL SECURED:                                          $41,432.83          $5,275.46           $1,570.66

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,169.60               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,473.88
         Disbursements to Creditors                             $6,846.12

 TOTAL DISBURSEMENTS :                                                                     $10,320.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
